t c memo united_states tax_court mark e balocco and patricia a balocco petitioners v commissioner of internal revenue respondent docket nos filed date sandeep singh and cliff capdevielle for petitioners victoria z gu and jason t scott for respondent memorandum findings_of_fact and opinion kerrigan judge in these consolidated cases respondent determined the following deficiencies and penalties with respect to petitioners’ federal_income_tax for tax years year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure after concessions there are two remaining issues for consideration whether petitioners are entitled to deduct various expenses reported on their schedules c profit or loss from business for tax_year sec_2013 and sec_2014 and whether petitioners are entitled to a deduction for the rental real_estate loss they reported on their schedule e supplemental income and loss for tax_year findings_of_fact some of the facts are stipulated and are so found petitioners resided in california when they timely filed their petitions petitioner husband during the tax years at issue petitioner husband worked as an operations manager at criterion catalysts a subsidiary of royal dutch shell inc he had transitioned to that role in and begun working between and hours a week petitioner husband owned a cessna a185f airplane during the tax years at issue he has been flying airplanes since in petitioner husband started a business with his brother the purpose of the business was to purchase and flip homes after making renovations the brothers set up their business as a limited_liability_company balocco properties llc in before petitioner husband started the business with his brother petitioners had flipped a home in petitioner husband had assisted his parents in flipping a home and he and his brother had flipped a home on behalf of their parents petitioner husband’s parents created the balocco family_trust trust in in date petitioner husband and his brother became acting trustees for the trust the trust became irrevocable in date on date the trust bought a home in brentwood california the trust also sold this home 1petitioner husband’s parents’ names are on documents pertaining to the purchase and sale 2petitioner husband’s parents’ names are on the purchase agreement in at the time of the sale the trust was still a revocable_trust which paid income to petitioner husband’s mother in petitioner husband looked at several homes but he and his brother did not purchase any all of the homes were in the sacramento california area and a real_estate agent assisted in finding the properties petitioner husband would use his airplane to travel to the properties he did not provide a flight log regarding this travel for petitioner husband lived a driving distance of approximately two to three hours from the sacramento area flight time to the sacramento area wa sec_30 minutes usually petitioner husband would travel via airplane by himself to look at properties and he would either rent a car or arrange to be picked up from the airport petitioner husband’s brother did not fly with him and did not use the airplane in petitioner husband continued to look for properties to purchase in the sacramento area he used a real_estate agent different from the one engaged in petitioner husband also looked at properties in bend oregon but made no offers on any properties he also looked at properties in the minden nevada area but did not make any offers in petitioner husband and his brother did not purchase or sell any properties in petitioner husband used his airplane to travel to properties in california oregon and nevada the drive from his home to minden nevada was approximately four hours and the flying time was approximately minutes petitioner husband maintained a flight log for which included personal travel schedules c for tax_year sec_2013 and sec_2014 petitioners reported no gross_receipts on their schedules c for petitioner husband’s investment management business on their schedules c petitioners claimed deductions for the following deduction tax_year tax_year depreciation and sec_179 expense deduction insurance other than health interest other repairs and maintenance taxes and licenses aviation_fuel hangar airport total dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioners’ rental properties during tax_year sec_2013 and sec_2014 petitioner wife was a licensed real_estate agent she has been in the real_estate industry since petitioners owned two rental properties in on isabella court isabella property and asini court asini property in sparks nevada sparks the isabella property was purchased in date and the asini property was purchased in date a real_estate agent in sparks helped them find properties and once the properties were purchased individuals to rent the properties petitioner husband flew to sparks several times to look at real_estate before the purchases of the two properties petitioner wife flew with him two or three times but she preferred to drive petitioner hired landscapers to work on the properties service providers were hired to provide window coverings for both properties petitioners rented the isabella property on date they reported rental income of dollar_figure for the isabella property on their schedule e for tax_year the asini property was not rented until and they reported no rental income for the asini property on their schedule e for tax_year on their schedule e for tax_year petitioners reported losses for both properties totaling dollar_figure petitioners did not attach a statement to their tax return electing to treat all real_estate as one rental real_estate activity they did not file an amended tax_return for both petitioners had real_estate logbooks petitioner husband’s logbook pertained to the isabella and asini properties petitioner wife’s logbook included additional properties she prepared her logbook in preparation for trial i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 in order to shift the burden the taxpayer must comply with all substantiation and recordkeeping requirements and cooperate with all reasonable requests by the commissioner for witnesses information documents meetings and interviews pursuant to sec_7491 see 116_tc_438 petitioners did not argue that the burden should shift and they failed to introduce credible_evidence that respondent’s determinations are incorrect ii schedule c expenses sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business except as provided in sec_183 no deduction is allowed for an expense incurred in connection with an activity that is not engaged in for profit see sec_183 sec_1_183-2 income_tax regs an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs a taxpayer may not deduct a personal living or family expense unless the code expressly provides otherwise sec_262 whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 a taxpayer must show a bona_fide business_purpose for the expenditure there must also be a proximate relationship between the expenditure and his or her business 37_tc_650 see also heinbockel v commissioner tcmemo_2013_125 in general where an expense is primarily associated with profit-motivated purposes and personal benefit can be said to be distinctly secondary and incidental it may be deducted under sec_162 55_tc_94 see also g d parker inc v commissioner tcmemo_2012_327 conversely if an expense is primarily motivated by personal considerations no deduction for it will be allowed under sec_162 36_tc_879 see also g d parker inc v commissioner at a taxpayer’s general statement that his or her expenses were incurred in pursuit of a trade_or_business is not sufficient to establish that the expenses had a reasonably direct relationship to any such trade_or_business 50_tc_177 aff’d per curiam 409_f2d_1359 2d cir see also adams v commissioner tcmemo_2013_92 deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 taxpayers are required to substantiate the expense underlying each claimed deduction by maintaining records sufficient to establish the amount and to enable the commissioner to determine the correct_tax liability sec_6001 higbee v commissioner t c pincite normally the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 this principle is often referred to as the cohan_rule see eg 46_f3d_760 8th cir aff’g tcmemo_1993_197 certain expenses specified in sec_274 are subject_to strict substantiation rules no deductions under sec_162 shall be allowed for listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement sec_274 flush language listed_property includes passenger automobiles and other_property used for transportation including airplanes sec_280f and ii sec_1_280f-6 income_tax regs to meet these strict substantiation rules a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount the time and place of the travel or use and the business_purpose sec_274 to substantiate by adequate_records the taxpayer must provide an account book log or similar record and documentary_evidence which together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by his or her own statement and by documentary_evidence or other direct evidence sec_1_274-5t temporary income_tax regs fed reg date to establish the business_purpose of an expenditure however a taxpayer may corroborate his or her own statement with circumstantial evidence id respondent contends that the expenses reported on petitioners’ schedules c are for the maintenance of petitioner husband’s airplane and that these expenses are not ordinary and necessary and were not substantiated petitioners contend that petitioner husband’s business was a trade_or_business pursuant to sec_162 and not an activity_not_engaged_in_for_profit pursuant to sec_183 and that the expenses were ordinary and necessary since we conclude that the deductions are not allowable as ordinary and necessary and were not substantiated we do not need to determine whether petitioner husband’s schedule c business was a trade_or_business within the meaning of sec_162 or an activity_not_engaged_in_for_profit pursuant to sec_183 all of petitioners’ schedule c deductions for tax_year sec_2013 and sec_2014 were attributable to petitioner husband’s airplane we first determine whether the deductions are ordinary and necessary these deductions included depreciation of the airplane the authority for deducting an allowance for depreciation is sec_168 and therefore it is not treated as trade_or_business expense 97_tc_670 we will not include the depreciation of the airplane for our determination of whether the schedule c expenses are both reasonable and ordinary and necessary only petitioner husband used the airplane his brother did not during tax_year sec_2013 and sec_2014 petitioner husband and his brother purchased no investment properties petitioners reported no gross_receipts for petitioner husband’s schedule c business for tax_year sec_2013 and sec_2014 petitioner husband used his airplane to fly to locations that he could have driven to or flown to commercially all of the properties that petitioner husband testified he looked at in were in the sacramento area he testified that he used the airplane in to fly to sparks these trips to sparks were included in his flight log for they were not business trips because they pertain to the real_estate that he purchased with his wife and therefore were not for his schedule c business for an expense to be considered ordinary and necessary it must also be reasonable noyce v commissioner t c pincite sec_1_162-2 income_tax regs there is no evidence to support petitioner husband’s claim that use of the airplane was reasonable petitioners deducted dollar_figure and dollar_figure for expenses related to the airplane for tax_year sec_2013 and sec_2014 respectively he did not show that maintaining and flying his own airplane provided any cost savings or was necessary for his business he contends that he needed to fly because of a busy schedule however he provided no evidence to show that he would have been unable to look at a property without flying there is also no evidence to support the necessity of using the airplane for the success of his business even if the expenses were ordinary and necessary they would not be deductible because they were not substantiated petitioner husband testified that he visited numerous properties during and the properties visited in were all in the sacramento area he testified that he made offers on several properties according to his testimony only one offer was accepted in but he withdrew the offer after an inspection of the property however he provided no supporting documentation regarding any of the offers he made on properties he maintained no flight log for his airplane use in petitioner husband kept a flight log only for and this log is insufficient to meet the requirements of sec_274 some of the business trips listed on the logs were visits to relatives others were described as business related but petitioner husband provided no documentation supporting the purpose of these trips several of the trips pertained to the spark real_estate properties petitioner and his wife owned the spark properties these properties were not purchased on behalf of the business reported on the schedule c petitioner husband’s testimony was inconsistent with the flights listed in the flight log for example he testified that he flew to citrus heights california but no trips to citrus heights were recorded in the log petitioners provided bank records copies of receipts and maintenance records for the airplane however these records provided no information as to how these expenses were related to the airplane’s business use petitioners have not provided documentation supporting their claim that the expenses reported on the schedules c were business_expenses they acknowledge that the airplane was for both personal and business use they claimed and of the airplane’s use was for business in and respectively petitioners provided no evidence supporting these calculations they did not meet the requirement of sec_274 and therefore the expenses are not deductible as for the depreciation of the airplane sec_274 also disallows any deduction otherwise allowable under sec_167 and sec_168 with respect to any listed_property unless the taxpayer satisfies the substantiation requirements of that section see weekend warrior trailers inc v commissioner tcmemo_2011_ slip op pincite since an airplane is listed_property the substantiation requirements of sec_274 need to be met in order to deduct the depreciation of the airplane see sec_1_280f-6 income_tax regs as we discussed previously petitioner husband did not keep a flight log for and there were discrepancies in the flight log for petitioner husband did not produce adequate_records to show each element of the business use see sec_1_274-5t temporary income_tax regs fed reg date we conclude that the requirements of sec_274 for a depreciation deduction were not met iii schedule e real_estate loss taxpayers may deduct certain business and investment_expenses under sec_162 however if the taxpayer is an individual sec_469 generally disallows any passive_activity_loss deduction for the taxable_year and treats it as a deduction or credit for the next taxable_year sec_469 and b a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 a taxpayer is treated as materially participating in an activity only if his or her involvement in the operations of the activity is regular continuous and substantial sec_469 a - c rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 sec_469 provides an exception to the rule that a rental_activity is per se passive the rental activities of a taxpayer in a real_property_trade_or_business a real_estate_professional are not subject_to the per se rule_of sec_469 sec_469 see kosonen v commissioner tcmemo_2000_ slip op pincite sec_1_469-9 c income_tax regs rather the rental activities of a real_estate_professional are subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional if more than one-half of the personal services performed in trades and businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii in case of a joint_return the above requirements are satisfied if and only if either spouse separately satisfied these requirements sec_469 a taxpayer is considered to have materially participated in an activity if one of the seven tests listed in the regulations is satisfied sec_1_469-5t temporary income_tax regs fed reg date a taxpayer may establish hours of participation by any reasonable means id para f fed reg contemporaneous daily reports are not required if the taxpayer can establish participation by other reasonable means id reasonable means includes appointment books calendars or narrative summaries that identify the services performed and the approximate number of hours spent performing such services id we have noted previously that we are not required to accept a postevent ballpark guesstimate or the unverified undocumented testimony of taxpayers see eg 135_tc_365 lum v commissioner tcmemo_2012_103 estate of stangeland v commissioner tcmemo_2010_185 respondent concedes that petitioner wife met the first prong of the test to qualify as a real_estate_professional because more than one-half of her personal services were performed in a real_property_trade_or_business petitioners contend that petitioner wife met the 750-hour requirement if a taxpayer is married activity by the taxpayer’s spouse counts in determining material_participation by the taxpayer see sec_469 sec_1_469-5t temporary income_tax regs supra spousal attribution may not be used for the purpose of satisfying the 750-hour annual service requirement see oderio v commissioner tcmemo_2014_39 at we need not determine whether petitioner wife was a real_estate_professional for even if she was the material_participation requirements for rental real_estate activity were not met see sec_1_469-9 income_tax regs a taxpayer’s material_participation in a rental real_estate activity is considered separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1_469-9 income_tax regs a taxpayer makes the election by filing a statement with the taxpayer’s original income_tax return for the taxable_year sec_1_469-9 income_tax regs the statement must contain a declaration that the taxpayer is a qualifying taxpayer for the taxable_year and is making the election pursuant to sec_469 id petitioners did not file with their income_tax return an election to treat their rental properties as a single rental real_estate activity petitioners sought to make a late election but they did not file an amended income_tax return for that included a statement requesting an election pursuant to sec_301_9100-3 proced admin regs the commissioner may grant extensions of time to make the election under sec_469 to make a late election a taxpayer must file an amended_return and mail it to the internal_revenue_service center where the taxpayer will file its current_year tax_return and attach the declaration required under sec_1 g income_tax regs revproc_2011_34 2011_24_irb_875 petitioners did not meet these requirements petitioners contend that they met the third of the seven tests for material_participation which requires that the individual participate in the activity more than hours during the taxable_year and that the individual’s participation in the activity not be less than the participation of any other individual including individuals who are not owners of interests in the activity for such year sec_1_469-5t temporary income_tax regs supra petitioner wife testified that 3petitioners attempted to make this request in their pretrial memorandum during trial and in their posttrial brief she created a log in preparation for the trial and that the log was based on her calendars and notes these calendars and notes were not produced as evidence petitioner wife contends that she spent hours on rental real_estate her logbook includes entries for the isabella property the asini property and for both properties for the entries that include both properties the time is not split between the properties her logbook shows that she spent at least hours on just the asini property these hours cannot count towards the hours for the isabella property petitioner wife’s logbook does not show hours for the isabella property petitioner husband has a logbook and these hours can be counted towards the hour requirement he contends that he spent hours on rental real_estate he provided no supporting documents or any testimony about the creation of his logbook several of his hours for the isabella property are for hours preceding petitioners’ ownership of the property for work to count towards material_participation the individual who does the work must own an interest in the property at the time the work is done sec_1_469-5 income_tax regs we will look only at the hours after the isabella property had been purchased the entries in both petitioners’ logbooks for the isabella property included several entries for landscaping including the moving of rocks petitioner wife testified that a landscaper was hired for the property the evidence does not show that the landscaper performed fewer hours_of_service than petitioners the entries are vague and often list more than one activity without time allocation petitioners’ estimates are uncorroborated and do not reliably reflect the hours that they spent on real_estate activities see bailey v commissioner tcmemo_2001_296 slip op pincite we conclude petitioners’ loss deduction for with respect to the isabella property was properly disallowed the log entries for the asini property were vague and included activities that preceded the purchase of the property several entries included work for both properties without dividing up the time spent for each property there is no supporting documentation for the logbooks the logs appear to be postevent ballpark guesstimates which we are not required to accept even if we accept all of their after-purchase entries for the asini property their combined hours do not reach hours petitioners have not met their burden of proving that they materially participated in the asini property activity their loss deductions with respect to the asini property are disallowed for tax_year we have considered all of the arguments made by the parties and to the extent we did not mention them above we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
